Citation Nr: 1606897	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  13-11 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for cellulitis, right foot.

2.  Entitlement to an evaluation in excess of 10 percent for cellulitis, left foot.

3.  Entitlement to an evaluation in excess of 10 percent for right knee strain.

4.  Entitlement to an evaluation in excess of 10 percent for left knee strain.

5.  Entitlement to an evaluation in excess of 10 percent for right ankle strain with edema.

6.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to January 1983.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In October 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During his Board hearing, the Veteran testified that his service-connected foot, knee, and right ankle disabilities are significantly worse than his disability evaluations reflect.  For the reasons discussed below, the Board finds that a remand is warranted in order to provide the appropriate VA examinations to ascertain the current nature and severity of his service-connected disabilities.

The Board notes that when the evidence of record "does not adequately reveal the current state of the claimant's disability . . . , the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."  Caluza v. Brown, 7 Vet. App 498, 505-506 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  In this case, as noted above, the Veteran and his representative contend that his symptoms have worsened and are not accurately reflected by the evidence of record.  Moreover, a review of the record indicates that he has never been afforded VA examinations specific to the knees or right ankle.  Consequently, the Board finds that additional VA examinations are necessary.  See VAOPGCPREC 11-95 (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).

Although the Veteran was afforded a VA skin examination in July 2015, the report from this examination is inadequate for rating his bilateral cellulitis.  The Veteran's cellulitis is rated by analogy under Diagnostic Code 7199-7120, which provides disability evaluations based on factors such as edema, ulceration, and stasis pigmentation in the lower extremities.  See 38 C.F.R. § 4.104.  He has alleged that his bilateral cellulitis causes swelling and extreme pain and renders him unable to walk or stand for long periods.  Upon review, the July 2015 VA examination focused on the total area affected and did not provide specific findings regarding, for example, the severity of the swelling or the necessity for elevation of the lower extremities.  In light of this dearth of pertinent information, VA examiner/s are urged to evaluate the Veteran's symptoms under the criteria laid out in Diagnostic Code 7120.

The claim for a TDIU is inextricably intertwined with the claims discussed above, and must therefore be remanded as well.  If appropriate upon resolution of any pending claims, the AOJ should refer the matter to VA's Director, Compensation Service for consideration pursuant to 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the Veteran's outstanding VA treatment records dated from July 2015 and associate them with the claims file.

2.  Then, the AOJ should have the Veteran scheduled for a VA examination to determine the current nature and severity of his service-connected bilateral cellulitis.  The examiner is requested to review all pertinent records associated with the record, including lay statements.

The examiner is asked to evaluate the Veteran's bilateral cellulitis and associated symptomology in light of the diagnostic criteria.

3.  The AOJ should have the Veteran scheduled for a VA examination to determine the current nature and severity of his service-connected bilateral knee and right ankle strains.  The examiner is requested to review all pertinent records associated with the record, including lay statements.  All indicated studies, including range of motion testing in degrees, should be performed.  Strength should be graded, and the presence or absence of any impairment of the knee or right ankle joints should be described.  In particular, the examiner should discuss the Veteran's lay statements, including his reports of instability in the knees.

4.  After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal, including the claim of entitlement to a TDIU, in light of all the evidence of record.  If any benefit sought on appeal remains denied, the AOJ should furnish to the Veteran a fully responsive Supplemental Statement of the Case.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

